DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Amendments filed on 02/26/2021:
Claims 5, 11, 14, 18 and 19 are Cancelled; and Claims 21 & 22 are new; and,
Claims 1—4, 6—10, 12, 13, 15—17 and 20—22 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 7, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cerf” et al. (US 7403623 B2) in view of “Duplinskiy” et al. (US 10171237 B2).

Regarding Claim 1. Cerf disclose A passive continuous variable quantum key distribution method comprising:
splitting, at a transmitter, an output of a thermal source into a first  beam of the output of the thermal source and a second  beam of the output of the thermal source, wherein the output of the thermal source has quantum noise [see FIG.1, where Cerf disclose beam splitter];

Cerf does not; but, Duplinskiy, analogues art, disclose attenuating the first beam at the transmitter; and communicating the attenuated first beam across a quantum communication channel from the transmitter to a receiver [see FIG.1, where Duplinskiy disclose Attenuator 12];
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of Cerf by incorporating the attenuator of Duplinskiy for the benefit of improving quantum cryptography by increasing the limiting frequency of the laser pulse repetition at a fixed value of their width, etc.

Cerf in view of Duplinskiy further disclose measuring, at the receiver, a quantum state of the attenuated first beam; and measuring, at the transmitter, a quantum state of the second see FIGS.2—4, where Cerf disclose measuring fiber strength with attenuator of Duplinskiy]; and
establishing, at the receiver and at the transmitter, a shared key based on the measured quantum state of the first beam  and the measured quantum state of the second beam [see Abstract and FIG.1, where Cerf disclose establishing shared key].

Claims 7 and 13 for the same rationale applied in rejecting claim 1 above; as they recite similar limitations.

Cerf in view of Duplinskiy further disclose claim 4 and 10. The passive continuous variable quantum key distribution method of claim 1 wherein said splitting and said attenuating are accomplished by at least one of a) an asymmetric beam splitter, and b) a combination of a beam splitter and an attenuator; and wherein the an asymmetric beam splitter unit is configured as comprises said a beam splitter and said-an attenuator [see FIGS.2—4, where Cerf disclose measuring fiber strength with attenuator of Duplinskiy]. The motivation to combine are the same as that of claim 1 above.
Claim 17 is rejected for the same rationale applied in rejecting claim 4 above.

Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 12, 15, 16 and 20—22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior arts were discussed in this and the previous action; and the cited arts fail to disclose features in the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/             Primary Examiner, Art Unit 2434